EXHIBIT 10.3

 

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

 

Exelixis, Inc.

2006 Cash Compensation for Non-Employee Directors

 

Board of Directors    Retainer Fee    $ 20,000    Additional Chair Retainer Fee
   $ 10,000    Regular Meeting Fee    $ 2,500    Special Meeting Fee*    $ 500
Audit Committee    Retainer Fee    $ 6,000    Additional Chair Retainer Fee    $
6,000    Meeting Fee**    $ 1,000 Compensation Committee    Retainer Fee    $
5,000    Additional Chair Retainer Fee    $ 2,500    Meeting Fee**    $ 1,000
Nominating & Corporate Governance Committee    Retainer Fee    $ 5,000   
Additional Chair Retainer Fee    $ 2,500    Meeting Fee**    $ 1,000 Research &
Development Committee    Retainer Fee    $ 10,000    Additional Chair Retainer
Fee    $ 10,000    Meeting Fee**    $ 5,000

 

* Meeting at which minutes are generated.

 

** In-person meeting or teleconference at which minutes are generated.

 

 

 

Exelixis, Inc.

2006 Equity Compensation for Non-Employee Directors

 

Board of Directors    Initial Option Grant*    Number of Options    25,000   
Annual Option Grant    Number of Options    10,000

 

* For new directors only.